                     Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 1 of 6

                                                                                                               FOIA SummRQs
                                                                                                               1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


          Gun Owners of America, Inc.
                                                          )
                        Plaintiff                         )
                                                          )
                v.                                        )               Civil Action No. 21-1601-JDB
         Federal Bureau of Investigation                  )
                                                          )
                        Defendant                         )



                                          SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         United States Attorney General
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., N.W.
                                         Washington, D.C. 20530



        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                       Robert J. Olson
                       William J. Olson, P.C.
                       370 Maple Avenue West, Suite 4
                       Vienna, VA 22180-5615




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                  ANGELA D. CAESAR, CLERK OF COURT



Date:       6/14/2021                                                     /s/ Anson Hopkins
                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 2 of 6

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R 21-1601

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                     Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 3 of 6

                                                                                                                 FOIA SummRQs
                                                                                                                 1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


          Gun Owners of America, Inc.
                                                           )
                        Plaintiff                          )
                                                           )
                v.                                         )                Civil Action No. 21-1601-JDB
         Federal Bureau of Investigation                   )
                                                           )
                        Defendant                          )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         Civil Process Clerk
                                         United States Attorney for the District of Columbia
                                         555 4th Street, NW
                                         Washington, D.C. 20530



        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                       Robert J. Olson
                       William J. Olson, P.C.
                       370 Maple Avenue West, Suite 4
                       Vienna, VA 22180-5615




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                   ANGELA D. CAESAR, CLERK OF COURT



Date:       6/14/2021                                                        /s/ Anson Hopkins
                                                                            Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 4 of 6

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R 21-1601

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                     Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 5 of 6

                                                                                                                FOIA SummRQs
                                                                                                                1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


          Gun Owners of America, Inc.
                                                          )
                        Plaintiff                         )
                                                          )
                v.                                        )                Civil Action No. 21-1601-JDB
         Federal Bureau of Investigation                  )
                                                          )
                        Defendant                         )



                                          SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         Federal Bureau of Investigation
                                         935 Pennsylvania Avenue NW
                                         Washington DC 20535-0001




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                       Robert J. Olson
                       William J. Olson, P.C.
                       370 Maple Avenue West, Suite 4
                       Vienna, VA 22180-5615




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                  ANGELA D. CAESAR, CLERK OF COURT



Date:      6/14/2021                                                       /s/ Anson Hopkins
                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-01601-JDB Document 3 Filed 06/14/21 Page 6 of 6

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R 21-1601

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
